Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 2, 2013                                                                                      Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Stephen J. Markman
  146523-4(62)                                                                                             Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano,
                                                                                                                      Justices


  PEOPLE OF THE STATE OF MICHIGAN,
            Plaintiff-Appellee,                                     SC: 146523-4
                                                                    COA: 309384; 310456
  v                                                                 Oakland CC: 2008-222726-FC

  SCHUYLER DION CHENAULT,
             Defendant-Appellant.
  ______________________________/

         On order of the Chief Justice, the motion by the Michigan Innocence Clinic to file
  an amicus curiae brief is GRANTED. The amicus curiae brief received on September 9,
  2013, is accepted for filing.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                    October 2, 2013
                                                                               Clerk